DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10872096 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 18-31 are allowed and now renumbered as 1-14.

The closest prior art Direen teaches a method of performing set operations on a flattened structured data document that improves the speed of searching XML documents [0004].
FIG. 2 is an example of a flattened data document 40 in accordance with one embodiment of the invention. The first five lines 42 are used to store parameters about the document. The next line 44 shows a line that has flattened all the tags relating to the first data entry 16 of the XML document 10. Note that the tag <ND> 46 is added before every line but is not required by the invention. The next tag is CATALOG> 47 which is the same as in the XML document 10. Then the tag CD> 48 is shown and finally the tag 
Once the structured data document is flattened as shown in FIG. 2, it can be stored. Each unique tag or unique set of tags for each line is stored to a tag and data store 102. The first entry in the tag and data store is ND>CATALOG>CD>TITLE> 104. Next the data entry "Empire Burlesque" 106 is stored in the tag and data store 102. The pointers to the tag and data entry in the tag and data store 102 are substituted into line 44. Updated line 44 is then stored in a first cell 108 of the map store 110. In one embodiment the tag store and the data store are separate. The tag and data store 102 acts as a dictionary, which reduces the required memory size to store the structured data document. Note that the formatting characters allow the structured data document to be completely reconstructed [0034].

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including f) validating IDOL data in the final IDOL document by performing a lexical syntactical analysis; g) generating a partial derivation tree based on the IDOL document; h) extracting data structure from the IDOL document; i) generating a first data structure tree from the extracted data structure; j) interpreting data tags extracted from the data structure and the first data structure tree; k) parsing and mapping the data tags to the first data structure tree; and l2) creating a second data structure tree based on the parsed and 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

						*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/LESLIE WONG/Primary Examiner, Art Unit 2164